AVENANT N°1 AU CONTRAT DE PARTAGE DE PRODUCTION
PERMIS TCHENDO II
ENTRE
LA REPUBLIQUE DU CONGO
LA SOCIETE NATIONALE DES PETROLES DU CONGO
PERENCO CONGO S.A.
HEMLA E&P CONGO
KONTINENT CONGO

AFRICA OIL & GAS CORPORATION

PETRO ÇONGO S.A.

Page 1 sur 18

# La

Æe%
AVENANT N°1 AU CONTRAT DE PARTAGE DE PRODUCTION TCHENDO II
ENTRE

La REPUBLIQUE DU CONGO (ci-après désignée le « Congo »), représentée par Monsieur Jean-Marc
THYSTERE-TCHICAYA, Ministre des Hydrocarbures, et Monsieur Calixte NGANONGO, Ministre des
Finances, du Budget et du Portefeuille Public, dûment habilités aux fins des présentes,

D'une part,
ET

La SOCIETE NATIONALE DES PETROLES DU CONGO (ci-après désignée « SNPC »), établissement
public à caractère industriel et commercial, dont le siège social est sis Boulevard Denis SASSOU
NGUESSO, boîte postale 188, Brazzaville, République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier de Brazzaville sous le numéro BZV-CGO-RCCM-02-B-018, représentée
par Monsieur Jérôme KOKO, son Directeur Général, Président du Directoire,

La société PERENCO CONGO S.A. (ci-après désignée « PERENCO CONGO » ou l'« Opérateur »),
société anonyme avec conseil d'administration au capital social de 500.000.000 FCFA, dont le siège
social est situé à Concession Liliane, quartier Ndjindj, boîte postale 746, Pointe Noire, République du
Congo, immatriculée au registre du commerce et du crédit mobilier de Pointe Noire sous le numéro
RCCM CG/PNR/15B428, représentée par Monsieur Louis HANNECART, son Directeur Général,

La société HEMLA E&P CONGO (ci-après désignée « HEMLA »), société anonyme avec conseil
d'administration au capital social de 1.000.000.000 FCFA, dont le siège social est situé à 27, avenue
Amilcar Cabral, Côte Mondaine, boîte postale 2722, Pointe Noire, immatriculée au registre du commerce
et du crédit mobilier de Pointe Noire sous le numéro RCCM CG/PNR/16B1414,, représentée par Eyas
AA. ALHOMOUZ RANDA, son Directeur Général,

La société KONTINENT CONGO (ci-après désignée « KONTINENT »), société anonyme avec conseil
d'administration au capital de 100.000.000 FCFA, dont le siège social est sis 3 boulevard Denis SASSOU
NGUESSO, boîte postale 964, Brazzaville, République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier du Greffe du Tribunal de Commerce de Brazzaville sous le numéro
RCCM 14 B 4889, représentée par Monsieur Yaya MOUSSA, son Directeur Général,

La société AFRICA OIL & GAS CORPORATION, (ci-après désignée « AOGC »), société anonyme avec
conseil d'administration au capital social de 100.000.000 FCFA, dont le siège social est sis Passage à
niveau, Rue Mbochis Moungali, boîte postale 15073, Brazzaville, République du Congo, immatriculée au
Registre du Commerce et du Crédit Mobilier du Greffe du Tribunal de Commerce de Brazzaville sous le
numéro RCCM 10 B 2401, représentée par Monsieur Pierre Narcisse LOUFOUA, son Directeur Général,
La société PETRO CONGO S.A, (ci-après dénommée « PETCO »), société anonyme avec conseil
d'administration au capital social de 50.000.000 FCFA, dont le siège social est sis 26 rue Sikou Doume,
Quartier Ndjindji, boîte postale 1225, Pointe Noire, République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier du Greffe du Tribunal de Commerce de Pointe Noire sous le numéro
RCCM 14 B 734, représentée par Monsieur Meddy Espérance LIPIKA EDRE, son Directeur Général, Ci-
après désignées collectivement le « Contracteur » ou individuellement une "Entité du Contracteur',
D'autre part,

Le Congo, SNPC, PERENCO CONGO, HEMLA, KONTINENT, AOGC et PETCO étant ci-après
dénommés collectivement les « Parties » ou individuellement une « Partie ».

IL A PREALABLEMENT ETE EXPOSE QUE:
A. Le permis d'exploitation « Tchendo » est arrivé à échéance (ci-après le « Permis Expiré ») ;

B. Constatant l'existence de réserves en hydrocarbures pouvant encore faire l’objet d'une

Page 2 sur 18

ÿ

Ln

SRE
exploitation économiquement rentable dans les zones couvertes par le Permis Expiré, le Congo a
autorisé la poursuite de l'exploitation jusqu'à la date d'aboutissement du processus d'attribution
d’un nouveau permis d'exploitation couvrant la zone géographique du Permis Expiré ;

Le 14 juillèt 2015, le Congo a ainsi signé un accord relatif au régime applicable aux permis
d'exploitation «Tchendo 11 », « Tchibouela Il » et « Tchibeli-Litanzi Il» à compter du
1% janvier 2015 avec un groupe contracteur composé des sociétés SNPC (titulaire), Total E&P
Congo (opérateur), Eni Congo S.A, Africa Oil & Gas Corporation, Petro Congo S.A. et Kontinent
Congo SA;

Un contrat de partage de production relatif au permis d'exploitation « Tchendo Il » avec effet au
1% janvier 2015 a été signé le 14 juillet 2015 entre le Congo et le groupe contracteur visé au
paragraphe C ci-dessus (le « Contrat ») :

Dans le cadre de la restructuration de leurs activités en République du Congo, les sociétés Total
E&P Congo (opérateur) et Eni Congo S.A. ont décidé de renoncer à leurs participations dans le
Contrat avec effet au 31 décembre 2016. Par lettre référencée 16X11854/MHC/CAB du 30
décembre 2016, le Ministre en charge des Hydrocarbures a pris acte de leur désengagement et
de la fin de leurs droits et obligations au titre du permis d'exploitation « Tchendo II » ;

Sur la base de ce qui précède, le Congo a lancé une procédure d'appel d'offres afin de
reconstituer le groupe contracteur à compter du 1” janvier 2017 :

Le 29 novembre 2016, le Congo a constitué un nouveau groupe contracteur pour le permis
d'exploitation « Tchendo II » (ci-après le « Permis ») composé des sociétés SNPC (titulaire),
PERENCO CONGO, HEMLA, KONTINENT, AOGC et PETCO (ensemble les « Entités du
Contracteur »), avec effet à compter du 1” janvier 2017 les intérêts respectifs des Entités du
Contracteur dans le Permis sont de quinze pourcent (15%) pour la SNPC, quarante pour cent (40
%) pour PERENCO CONGO, vingt pour cent (20 %) pour HEMLA, dix pour cent (10 %) pour
KONTINENT, dix pour cent (10%) pour AOGC et cinq pour cent (5%) pour PETCO ;

Dans un accord en date du 9 février 2017 (l'« Accord »), le Congo et les Entités du Contracteur
ont négocié et arrêté les modalités de leur coopération et les amendements devant être apportés
au Contrat ;

Le Congo et les Entités du Contracteur ont ainsi convenu des conditions et modalités du présent
avenant n°1 au Contrat, incorporant les dispositions convenues dans l'Accord (ci- après l'«
Avenant n°1 ») ;

Par ailleurs, les Entités du Contracteur arrêteront entre elles un accord d'association établissant
leurs droits et obligations respectifs pour la réalisation des Travaux Pétroliers sur le Permis
le « Contrat d’'Association »).

Page 3 sur 18

Y

La

I
#&
À
IL À ENSUITE ETE CONVENU CE QUI SUIT:

Te Entités du Contracteur

A compter du 1° janvier 2017, les Entités du Contracteur sont les suivantes, avec les intérêts respectifs
dans le Permis tel qu'indiqués ci-dessous :

- SNPC (Titulaire): 15% :

- PERENCO CONGO : 40% :
=: HEMLA: 20% ;

F KONTINENT: 10% :

- AOGC : 10%; et

à PETCO : 5%.

25 Amendements du Contrat

Les Parties conviennent d'apporter les modifications suivantes aux dispositions du Contrat.

2.1 Modifications à l'Article 1
2.1.1 Les nouvelles définitions suivantes sont insérées à l’article 1, par ordre alphabétique :
« Accord » désigne l'accord relatif au régime applicable aux permis d'exploitation Tchendo

Il, Tchibouela I! et Tchibeli-Litanzi I signé le 9 février 2017 entre les Parties et figurant en
Annexe IV du Contrat. »

« Annexe » désigne une annexe du Contrat. Les Annexes sont énumérées à l'article 26 du
Contrat.»

Toutes les références à une « annexe » du Contrat sont remplacées par « Annexe ».
Les autres définitions figurant à l’article 1.1 sont renumérotées en conséquence
2.1.2 Les définitions suivantes figurant à l'article 1 sont supprimées :
« Comité de Gestion Extraordinaire » désigne le comité de gestion statuant sur la fin du

Permis Tchendo et l'attribution du Permis. »

« Contrat de Partage de Production PNGF » a la signification qui lui est donnée au
paragraphe C du préambule. »

« Convention » a la signification qui lui est donnée au paragraphe A du préambule. »
« Protocole d’Accord» à la signification qui lui est donnée au paragraphe G du
préambule. »

Par conséquent, toutes les références à ces termes dans le Contrat sont également supprimées.
Les autres définitions figurant à l'article 1.1 sont renumérotées en conséquence.

2.1.3 Les définitions suivantes figurant à l'article 1.1 sont modifiées et remplacées par celles qui
suivent :

«Code des Hydrocarbures » désigne la loi n°28-2016 du 12 octobre 2016 portant code
es hydrocarbures. »

Contracteur » désigne l'ensemble constitué par la SNPC, PERENCO CONGO, HEMLA,

Page 4 sur 18

Y2

LA

8
&
4
2.2
2.2.1

2.2.2

2.3
2.3.1

2.3.2

KONTINENT, AOGC, PETCO et toute autre entité à laquelle la SNPC, PERENCO CONGO,
HEMLA, KONTINENT, AOGC ou PETCO pourrait céder un intérêt dans les droits et
obligations du Contrat. »

« Contrat » désigne le présent contrat de partage de production et ses Annexes, tels que
consolidés et amendés sur la base des dispositions de l'Accord ainsi que toute modification
qui pourrait y être apportée ultérieurement. »

« Décret d'Attribution » désigne le décret d'attribution figurant à l'Annexe Il du Contrat. »

« Première Période.» désigne la période qui débute à compter du 1°” janvier 2017 et allant
jusqu'au mois calendaire au cours duquel la Production Nette cumulée depuis le 1° janvier
2017 atteint un million cinq cent mille (1.500.000) Barils. »

«Provisions pour Abandon» désigne les provisions annuelles constituées par le
Contracteur conformément aux articles 5.6 et 5.7 afin de financer les coûts afférents aux
Travaux pour Abandon et réhabilitation des sites. »

Modifications à l'article 2

Le titre de l’article 2 est modifié et remplacé par ce qui suit :

« Objet du Contrat — Participations »

Après le premier paragraphe, désormais numéroté 2.1, un nouvel article 2.2 est inséré comme
suit:

« À compter de la Date d'Effet, les intérêts respectifs des Entités du Contracteur dans le
Permis sont de :

-  SNPC (Titulaire): 15% ;

-__ PERENCO CONGO : 40% ;
-  HEMLA: 20% ;

= KONTINENT: 10% ;

- AOGC:10%; et

-_ PETCO: 5%. »

Modifications à l'article 5
Après l'article 5.2, un nouvel article 5.3 est inséré de la façon suivante :

« L'Opérateur inclura dans chaque Programme de Travaux une stratégie de mise en œuvre
des obligations de contenu local prévues par le Code des Hydrocarbures. L'exécution de ces
obligations de contenu local fera l'objet d'une évaluation et d'une approbation périodique du
Comité de Gestion au même titre que le Programme de Travaux et le Budget. »

La numérotation de l'article 5 est modifiée en conséquence.
Les paragraphes 1 et 2 de l'article 5.6 ci-dessous sont supprimés :

«Les Provisions pour Abandon constituées jusqu'à la Date d'Effet par TEP Congo et Eni
Congo conformément au Contrat de Partage de Production PNGF afin de couvrir les coûts
afférents à l'abandon et au démantèlement des installations situées dans la zone couverte
par le Permis Tchendo seront reportées dans la comptabilité du Permis. Les modalités de
gestion de ces Provisions pour Abandon seront fixées d'accord parties.

La valeur des Provisions pour Abandon constituées jusqu'au 31 décembre 2014 est de cent
cinquante millions deux cent mille (150.200.000) Dollars (y compris intérêts). La valeur

Page 5 sur 18

ÿB
2.3.3

2.34

2.4
2.4.1

2.4.2

2.5

définitive des Provisions pour Abandon constituées à la Date d'Effet sera arrêtée à
l'occasion du Comité de Gestion Extraordinaire d'ouverture du Permis. »

A la fin de l'article 5.6 une troisième phrase est insérée ainsi que suit:

« Le Congo garantit et s'engage à ce que le Contracteur ne puisse être tenu responsable
pour la constitution, la gestion et, le cas échéant la restitution des provisions pour abandon
au titre de la période antérieure à la Date d'Effet. »

L'Article 5.8 est modifié dé la façon suivante :
Le troisième paragraphe de l'article 5.8 est modifié et remplacé par ce qui suit :

« Pour une Année Civile donnée, le Congo dispose d'un délai de vingt-quatre (24) mois à
compter de la date de validation par le Comité de Gestion des comptes définitifs pour
l'Année Civile en vérification pour effectuer en une (1) seule fois ces examens et
vérifications. »

Le quatrième paragraphe de l'article 5.8 est modifié comme suit :

« Le Congo peut exercer son droit de vérification pour plusieurs exercices antérieurs jusqu'à
un maximum de deux (2) Années Civiles à partir de la date de validation des comptes par le
Comité de Gestion. »

Le paragraphe suivant est ajouté à la fin de l’article 5.8:

« Le Congo garantit et s'engage à ce que le Contracteur ne puisse être tenu responsable
pour la gestion et le traitement des coûts pétroliers dans le cadre de la période antérieure à
la Date d'Effet. »

Modifications à l'article 6

Le titre de l’article 6 est modifié et remplacé par ce qui suit :
« Hydrocarbures Gazeux »

L'article 6.2 est modifié et remplacé par ce qui suit:

«Le Contracteur pourra utiliser les Hydrocarbures Gazeux, associés ou non, pour les
besoins des Travaux Pétroliers, y compris au moyen de toute opération de réinjection
d'Hydrocarbures Gazeux visant à améliorer la récupération des Hydrocarbures Liquides, ou
Procéder à la vente sans perte ni profit desdits Hydrocarbures Gazeux dans le cadre des
accords techniques mis en place afin de répondre aux besoins des Travaux Pétroliers des
permis d'exploitation voisins.

Les quantités d'Hydrocarbures Gazeux ainsi concernées ne seront soumises à aucun droit,
impôt ou taxe de quelque nature que ce soit. Sous réserve de la réglementation en vigueur
et particulièrement les dispositions relatives au « zéro torchage », tout Hydrocarbure Gazeux
associé produit et non utilisé directement pour les Travaux Pétroliers ou non valorisable
Pourra exceptionnellement être brulé à la torche ou mis à la disposition du Congo.»

Modifications à l'article 7

L'article 7.6 suivant est ajouté à la fin de l'article 7 :

« L'Opérateur, pour le compte du Contracteur, présentera au Congo, dans un délai raisonnable,

un plan de redéveloppement visant à augmenter la production et la récupération des réserves en
ydrocarbures du Permis. Dans ce cadre, les Parties se retrouveront pour examiner les

propositions d'adaptation de certaines dispositions du cadre fiscal applicable au Permis ».

Page 6 sur 18

»®

Ex
2.6 Modifications à l'article 11

Un nouvel article 11.5 ci-dessous est ajouté après l'Article 11.4 :

«Le Congo garantit et s'engage à ce que le Contracteur ne puisse être tenu responsable au titre
des obligations fiscales liées à la période antérieure à la Date d'Effet. »

L'ancien article 11.5 est supprimé.

2.7 Modifications à l'article 12

2.7.1 Le deuxième paragraphe de l'Article 12.2 ci-dessous est supprimé et remplacé par :

« Les Parties pourront arrêter et convenir d'une procédure d'enlèvement fixant les modalités
d'application du présent article, le cas échéant. »

2.7.2 Les dispositions suivantes sont insérées à la fin de l'article 12.3 :

«Le Congo notifiera à chaque Entité du Contracteur, au moins quatre-vingt-dix (90) jours
avant le début de chaque Année Civile, les quantités et les Qualités d'Hydrocarbures
Liquides à vendre aux industries congolaises pour l'Année Civile en question. »

2.8 Modifications à l'article 13

La dernière phrase de l'article 13.1 ci-dessous est supprimée :

« Cette règle est également applicable aux biens acquis dans le cadre des Travaux Pétroliers du
Permis Tchendo. »

2.9 Modifications à l’article 14

Le dernier paragraphe de l’article 14.1 est modifié et remplacé par ce qui suit :

« Les dépenses correspondant aux actions de formation constitueront des Coûts Pétroliers. Tout
ou partie du budget formation qui ne serait pas utilisée au cours d'un exercice donné Pourra être
reportée sur l'exercice suivant. »

210 Modifications à l'article 15

L'article 15.2 ci-dessous est modifié comme suit :

« Le Contracteur recourra prioritairement conformément aux dispositions de l'article 140 du Code
des Hydrocarbures aux services du Centre des Services Pétroliers installé dans le port Autonome
de Pointe-Noire conformément aux principes énoncés dans l'article 15,1. »

2.11 Modifications à l'article 18

L'article 18.1 est modifié et remplacé par ce qui suit :

« Le Contrat entrera en vigueur le jour de la publication de la loi portant approbation du présent
Contrat au Journal Officiel (la « Date d'Entrée en Vigueur »), et prendra effet le 1° janvier 2017
(la « Date d’Effet »). »

2.12 Modifications à l'article 21

L'article 21 est modifié et remplacé par ce qui suit :

« 21.1 Tout différend en relation avec ou découlant de l'interprétation ou de l'exécution du
Contrat, à l'exception de ceux visés aux articles 21.5, 21.6 et 21.7 ci-dessous, qui surgirait entre
le Congo d'une part et une ou plusieurs des Entités du Contracteur d'autre part, qui ne pourra
as être résolu à l'amiable, sera définitivement tranché par un tribunel arbitral constitué sous
‘égide du Centre International pour le Règlement des Différends relatifs aux Investissements (ci-

Page 7 sur 18

»

La
2.13
2.13.1

2.14
L’articl

après désigné le « CIRDI ») institué conformément aux stipulations de la convention pour le
règlement des différends relatifs aux investissements entre Etats et ressortissants d'autres Etats
(ci-après désignée la « Convention CIRDI »), à laquelle le Congo est partie

Les Parties déclarent qu'aux fins de l'article 25 (1) de la Convention CIRDI, tout différend relatif
au Contrat est un différend juridique résultant directement d'un investissement, et les Parties
renoncent à toute immunité de juridiction ou d'exécution dont elles pourraient bénéficier.

21.2 Le Congo, d'une part, et chacune des Entités du Contracteur concernées, d'autre part,
nommeront chacun un arbitre et s'efforceront de se mettre d'accord sur la désignation d'un tiers
arbitre qui sera le président du tribunal arbitral. A défaut de désignation d'un arbitre ou d'un
accord sur le tiers arbitre, les dispositions de l'article 38 de la Convention CIRDI s'appliqueront.

21.3 L'arbitrage aura lieu à Genève, Suisse. La procédure se déroulera en langue française.
Pendant la procédure d'arbitrage et jusqu'au prononcé de la sentence, aucune des Parties
n'effectuera un quelconque acte préjudiciable aux droits de l’autre Partie au titre du Contrat. Un
jugement d'exequatur pourra être rendu par fout tribunal ou toute autorité compétente ou, le cas
échéant, une demande pourra être introduite devant ledit tribunal ou devant ladite autre autorité
pour obtenir la confirmation judiciaire de la sentence et une décision exécutoire.

21.4 Dans l'hypothèse où le tribunal constitué sous l'égide du CiRDI se déclarerait incompétent,
les Parties conviennent que tous différends découlant du Contrat ou en relation avec celui-ci
seront tranchés définitivement suivant le règlement d'arbitrage de la Chambre de Commerce
Internationale par un ou plusieurs arbitres nommés conformément à ce règlement. L'arbitrage
aura lieu à Genève, Suisse. La procédure se déroulera en langue française.

21.6 Si le Congo et une des Entités du Contracteur sont en désaccord sur la détermination du
prix des Hydrocarbures Liquides dans le cadre de l'Article 9 ci-dessus, le Congo ou ladite Entité
du Contracteur pourra demander au Président de l'Institute of Petroleum à Londres, Grande-
Bretagne de désigner un expert international qualifié à qui le différend sera soumis. Si le
Président de l'Institute of Petroleum ne désigne pas d'expert, chacune des Parties au différend
pourra demander au Centre International d'Expertise de la Chambre de Commerce Internationale
à Paris de procéder à cette désignation. Le Congo et ladite Entité du Contracteur fourniront à
celui-ci toutes les informations qu'ils jugeront nécessaires ou que l'expert pourra raisonnablement
demander.

21.7 Dans les trente (30) jours de la date de sa désignation, l'expert communiquera au Congo
et à ladite Entité du Contracteur le prix à sôn avis applicable conformément à l'article 9 ci-dessus.
Ce prix liera les parties en conflit et sera réputé avoir été arrêté d’un commun accord entre celles-
ci. Les frais et honoraires de l'Institute of Petroleum de Londres ou de la Chambre de Commerce
Internationale seront partagés à parts égales entre le Congo et ladite Entité du Contracteur.

L'expert ne sera pas un arbitre, et les procédures y relatives ne seront pas applicables. »

Modifications à l'Article 23
A la fin de l’article 23, un nouvel article 23.4 est inséré ainsi que suit :

« Le Congo garantit et s'engage à ce que le Contracteur ne puisse être tenu responsable
pour toute action, réclamation, dommage, revendication ou manquement en lien avec les
opérations pétrolières effectuées en vertu du Permis antérieures à la Date d'Effet. À ce titre
le Congo protégera et garantira le Contracteur contre tout recours relatif aux opérations
pétrolières effectuées avant la Date d'Effet. »

Modifications à l'article 24
4 est modifié et remplacé par ce qui suit :

Toute communication sera faite aux Parties aux adresses suivantes:

Page 8 sur 18

2

CR
a)

b)

c)

d)

e)

Pour le Congo

Ministère des Hydrocarbures
Boîte postale 2120
BRAZZAVILLE

République du Congo

Tél : (242) 222.83.58.95

Fax : (242) 222. 83.62.43

Pour SNPC

Société Nationale des Pétroles du Congo

Boîte postale 188
BRAZZAVILLE
République du Congo
Tél : (242) 222.81.09.64
Fax : (242) 222.81.04.92

Pour PERENCO CONGO

Perenco Congo S.A.

Concession Liliane, Quartier Ndjindji
Boîte postale 746

POINTE-NOIRE

République du Congo

Tél : (242) 06 650 16 16

Fax: (33) 1 47 20 38 43

Pour HEMLA

Hemla E&P Congo

27, avenue Amilcar Cabral
Côte Mondaine

Boîte postale 2722
POINTE NOIRE
République du Congo
Tél : (242) 06 467 61 61
Fax: (242) 22 004 59 02
Pour KONTINENT

Kontinent Congo

3 boulevard Denis SASSOU NGUESSO

Page 9 sur 18

>

Ln

3
#
À
Boîte postale 964
BRAZZAVILLE
République du Congo
Tél : (242) 06 939 47 40

5] Pour AOGC

Africa Oil & Gas Corporation

Passage à niveau, Rue Mbochis Moungali
Boîte postale 15073

BRAZZAVILLE

République du Congo

TÉI : (242) 066 545 463 - 022 826 178

g) Pour PETCO

Petro Congo S.A.

Boulevard Charles De Gaulle, 2ème étage Immeuble Losange ,
Boîte postale1225

POINTE-NOIRE

République du Congo

Tél : (242) 06 511 82 45/06 511 1699 »

2.15 Modification de l'article 26

L'article 26 est modifié et remplacé par ce qui suit :
« Les Annexes font partie du Contrat.
Le Contrat comprend les Annexes suivantes :

- l'Annexe I Procédure Comptable ;

- l'Annexe Il Régime Douanier et Fiscal ;

- l'Annexe Ill Décret d'Attribution :

- l'Annexe IV Accord du 9 février 2017.

Les Annexes I, lil et IV du Contrat sont celles figurant en annexe de l'Avenant n°1. »

Page 10 sur 18

2

%
#
{

Cn
3. Entrée en Vigueur — Date d’Effet

Le présent Avenant n°1 au Contrat entrera en vigueur le jour de la publication de la loi portant
approbation du présent Avenant n°1 au Journal Officiel, et prendra effet au 1” janvier 2017.

Fait à Brazzaville en huit (8) exemplaires, le 0 g FE V 2m

Pour la REPUBLIQUE DU CONGO”

gel
79

LÊt du Portefeuille Public

b L
Jean-Marc TERE TCHICAYA
Ministre des Hydrotarbures

Pour la SOCIETE NATIONALE DES PETROLES DU CONGO

Jérôme KOKO
Directeur Général, Président du Directoire

Pour PERENCO CONGO S.A. Pour AFRICA OIL & GAS
CORPORATION

CA

Louis HANNECART ‘ Pierre Narcisse LOUFOUA
Directeur Général Directeur Général

Pour PETRO €ONGO S.A.

Eyas A.A. ALHOMOUZ Meddy Espérance LIPIKA EDRE
Directeur Général Directeur Général

Pour KONTINENT CONGO

Tr

Yaya MOUSSA du
Directeur Général )

Page 11 sur 18

Le Lx d
ANNEXE 1 - PROCEDURE COMPTABLE

Ga

Page 12 sur 18

À ge #
ANNEXE 2 - REGIME DOUANIER ET FISCAL

ARTICLE 1. REGIME DOUANIER A L'IMPORTATION

Conformément à l'article 11.4, pendant la durée du Contrat, le Contracteur bénéficie des avantages
douaniers ci-après :

A - Admission en franchise totale

Sont admis en franchise totale de tous droits et taxes d'entrée, les matériels, matériaux, produits,
machines, équipements et outillages nécessaires aux Travaux Pétroliers en vertu des Articles 2 et 3 et
effectivement affectés aux Travaux Pétroliers, sous réserve des dispositions de l'Article 4. Cette franchise
s'applique aux importations effectuées par l'Opérateur pour le compte du Contracteur, par les tiers pour
son compte et par ses sous-traitants.

Le régime de la franchise s'applique aux ensembles, sous-ensembles, leurs pièces de rechange, les
produits et les consommables suivants :

A1) Matériels de forage et de sondage

*  Substructures et équipements spécifiques d'appareils, bateaux et barges de forage :

* Équipements de plancher;

“Équipements pour la fabrication et le traitement des boues et ciments de forage ;

“Produits rentrant dans la fabrication des boues et ciments de forage et emballage de ces produits :
“  Treuils de forage;

"Équipements anti-éruption et de lutte contre l'incendie notamment les extincteurs de toute capacité ;
= Tubage de puits et équipements de tubage, d'habillage de colonne et cimentation ;
“Équipements de mesure ; ‘ |
"Têtes de puits et équipements ;
"Équipements de surface :

"Équipements d'essais de puits.

A2) Matériels et équipements de production

"Matériels et produits chimiques pour le traitement du pétrole brut et des eaux de rejet ;
“Matériels de stockage et d'expédition ;
“Matériaux de construction off & on-shore sur sites de production, y compris des bureaux :
“Matériels de traitement des données techniques ;
" Matériels de surface :

- Outillage de maintenance ;

- Matériels et équipements électriques dont les câbles ;

Page 13 sur 18

# Ch
- Matériels de laboratoire de production :
-_ Matériels et équipements de télécommunication sur sites pétroliers d'exploration, de production,
de traitement et de stockage ;
- Appareils et équipements de climatisation pour locaux sur sites pétroliers d'exploration, de
production, de traitement et de stockage :
- Matériels et équipements de radioguidage et faisceaux hertziens ;
-_ Revêtements industriels, peintures spécifiques pour l'entretien des plateformes et équipements
pétroliers ;
"Matériels de sécurité :
- Groupes incendie et extincteurs de toute capacité :
-  EPl chaussures, casques et gilets de sauvetage, équipements de protection individuelle :
- Matériel de détection et autres matériels de sécurité et évacuation (canots de sauvetage, radeaux
de sauvetage etc.);
"Matériels de laboratoire ;
"Matériels de fonds ;
"_ Tubage de puits, têtes de puits de production, duses, manifold, gare de racleurs et racleurs ;
“Matériels de contrat de production ;
“__ Jackets, structures immergées et flottantes, dont FPU, TLP et autres ;
" Matériels de logistique :
- Matériels de navigation et d'amarrage ;
- Câbles et flexibles sous-marins et accessoires, matériels et consommables de réparation ;
- Pièces détachées pour véhicules utilitaires et véhicules de service.

A3) Autres matériels et produits

" _«Catering » destiné aux appareils, bateaux et barges de forage et aux barges de travail, barges de
base vie, aux sites pétroliers d'exploration, de broduction, de traitement et de stockage ;

“Lubrifiants destinés à l'entretien et au fonctionnement des machines affectées à la recherche,
l'exploitation, le stockage et au transport des Hydrocarbures :

“Carburants, dont notamment le diesel, destinés au fonctionnement des machines affectées à la
recherche, l'exploitation, le stockage, au transport des Hydrocarbures, aux supply boats
exclusivement destinés au transport du matériel et du personnel ;

"Ordinateurs et calculatrices de tout type, leurs accessoires (logiciels, imprimantes, lecteurs, lecteurs
de disquettes, disques durs, traceurs, modems, écrans, câbles et prises, réseaux et équipements de
connexions, matériels de sauvegarde, onduleurs et climatiseurs) et Supports de stockage (disquettes,
disques externes, clés USB...) :

“Équipements audiovisuels, matériels et accessoires destinés à la formation :

“Matériels et équipements hospitaliers, médicaments.

age 14 sur 18

in

er &
Cette liste est non limitative. Il convient de se réserver la possibilité de la remettre périodiquement à jour,
dans le même esprit, pour prendre en compte notamment l'évolution des techniques et la
commercialisation de nouveaux matériels.

(B) Admission temporaire normale avec dispense de caution

Sont importés sous le régime de l'admission temporaire normale, par l'Opérateur pour le compte du
Contracteur, par les tiers pour son compte et par ses sous-traitants, tous matériels, matériaux, produits,
machines, équipements et outillages, nécessaires aux Travaux Pétroliers en vertu des articles 2 et 3 et à
condition que ces biens soient destinés, et effectivement affectés aux Travaux Pétroliers, et à condition
qu'ils soient appelés à être réexportés à la fin de leur utilisation. Si de tels biens sont perdus ou mis en
rebut, l'Opérateur fournit une déclaration sous serment à cet effet, et aucun droit ni taxe ne sera perçu.

Si pour des raisons opérationnelles de tels biens sont appelés à rester au Congo, une requalification en
importation définitive (IM4) est possible en franchise des droits et taxes, sous réserve de justification par
l'Opérateur.

La liste des biens importés en admission temporaire dans le cadre du Contrat avec dispense de caution

est la suivante :

“Appareils, bateaux et barges de forage ;

“__ Barges de travail, barge de base vie, bateaux de livraison, vedettes de tout tonnage, embarcation de
liaison et bateaux de sauvetage :

“  Aéronefs ;

“Véhicules automobiles utilitaires et de service propriété de l'Opérateur (véhicules de service pour le
personnel, de transport de personnel, de transport et de manutention de matériels) ;

“Plus généralement, tous les matériels importés temporairement par l'Opérateur dans le cadre de ses
activités de recherche, d'exploitation, de stockage et de transport des Hydrocarbures.

(C) Admission au taux réduit

Sous les mêmes conditions que ci-dessus, sont admis au taux global réduit à 5 % des droits et taxes

exigibles à l'importation, les équipements suivants :

“Vêtements de travail (combinaisons, cirés, bottes, gants) :

= Papier tirage grand format se présentant sous forme de rouleau et papier informatique.

“Matériaux de construction on-shore, en dehors des sites de production et/ou de stockage, y compris
pour construction de bureaux à l'usage de l'Opérateur.

(D) Admission au droit commun

Les Entités du Contracteur payeront les droits et taxes de douane sous le régime du droit commun
applicable aux biens importés suivants :

age 15 sur 18

in *

MS
“Tous matériels, équipements, pièces détachées et accessoires destinés aux logements du personnel
de l'Opérateur ;

= Vivres et boissons autres que ceux spécifiés au paragraphe A3 ;

“Matériels, équipements et fournitures de bureau autres que ceux spécifiés au paragraphe A3.

ARTICLE 2. REGIME DOUANIER A L'EXPORTATION

Le Contracteur est exonéré de toutes taxes à l'exportation pour les Hydrocarbures, les matériels,
accessoires et pièces de rechange en réparation, les échantillons de brut, d'huile, de produits chimiques,
carottes, prélèvements et échantillons géologiques, les matériels sous garantie rentrant dans le cadre
d'activités de recherche, d'exploitation, de stockage et de transport des Hydrocarbures du Contracteur.

ARTICLE 3. REGIME DOUANIER APPLICABLE AUX SOUS-TRAITANTS DE L'OPERATEUR

Sous réserve du respect de leurs obligations en matière douanière, les sous-traitants de l'Opérateur, et
les tiers importateurs pour son compte, sous réserve de produire une attestation délivrée par l'Opérateur
et approuvée par l'Administration des Douanes, bénéficient des régimes d'importation et d‘exportation
définis ci-dessus.

ARTICLE 4. REGIME FISCAL

Pendant la durée du Contrat, le Contracteur sera exclusivement assujetti à l'impôt sur les sociétés et aux
redevances minières et superficiaires suivant les modalités prévues aux articles 11.1 à 11.3.

En conséquence, pendant la durée visée ci-dessus, le Contracteur sera exonéré de tous autres impôts,
taxes, droits, contributions, redevances et prélèvements de toute nature, en vigueur à la date d'effet du
Contrat ou qui seraient créés ultérieurement.

En particulier, le Contracteur sera, entre autres, exonéré de l'impôt sur le revenu des valeurs mobilières
pour les sommes reçues et versées par le Contracteur et de la taxe sur la valeur ajoutée sur les Travaux
Pétroliers.

En outre, le Congo garantit aux Entités du Contracteur, à leurs sociétés affiliées, à leurs actionnaires et à
leurs fournisseurs, pour la durée du Contrat, le droit de contracter à l'étranger les emprunts nécessaires à
l'exécution des Travaux Pétroliers.
ANNEXE 3 - DECRET D'ATTRIBUTION

%9
h
Page 17 sur 18

mn 2
ANNEXE 4 — ACCORD DU 9 FEVRIER 2017

4
age 18 sur 18 #

ln 2
